DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/24/22.

Applicant's election with traverse of invention II, species 2 in the reply filed on 6/24/22 is acknowledged.  The traversal is on the ground(s) that “Species 2 and 3 are not distinct embodiments”. Applicant’s assertion on the record is noted. Because there are no claims which are directed to the different species and applicant has not explicitly traversed by the restriction between the product and method, the latter is found to be proper. 

Information Disclosure Statement
The information disclosure statement filed 3/24/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 28 is objected to because of the following informalities: 
Claim 28 recites “the upper end of the seal ball”. The examiner recommends writing this as “an upper end of the seal ball”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 recites “a seal sub having […] a gripping features”. It is not clear what applicant intends to refer to with respect to the gripping feature. In view of applicant’s election of species 2, the terminology “gripping feature” has not been used. While species 1 does use the term “gripping feature”, applicant has not elected this species. While applicant is not confined to solely use terminology identical to that used in the specification, MPEP 2173(a)(I) instructs, “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.” In this case, when considered in light of the specification and applicant’s express election of species 2, it is not clear what applicant intends by the term “gripping feature”. Claims 29-35 and 41-43 are rejected for depending from an indefinite claim or otherwise containing the same indefinite claim language. 

Claim 30 recites the limitation "the grapple assembly-body connection".  There is insufficient antecedent basis for this limitation in the claim. Claims 29-33 and 41-43 are rejected for depending from an indefinite claim or otherwise containing the same indefinite claim language.

Claim 31 recites the limitation "the shear pin of the grapple assembly-body connection".  There is insufficient antecedent basis for this limitation in the claim.

Claim 32 recites the limitation "the selective connection".  There is insufficient antecedent basis for this limitation in the claim.

Claim 36 recites “a seal sub having […] a gripping features”. It is not clear what applicant intends to refer to with respect to the gripping feature. In view of applicant’s election of species 2, the terminology “gripping feature” has not been used. While species 1 does use the term “gripping feature”, applicant has not elected this species. While applicant is not confined to solely use terminology identical to that used in the specification, MPEP 2173(a)(I) instructs, “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.” In this case, when considered in light of the specification and applicant’s express election of species 2, it is not clear what applicant intends by the term “gripping feature”. Claims 37-40 and 44-46 are rejected for depending from an indefinite claim or otherwise containing the same indefinite claim language. 

Claim 37 recites the limitation "the grapple assembly-body connection".  There is insufficient antecedent basis for this limitation in the claim. Claims 38-40 and 44-46 are rejected for depending from an indefinite claim or otherwise containing the same indefinite claim language.

Claim 39 recites the limitation "the seal ball-ball setting tool connection".  There is insufficient antecedent basis for this limitation in the claim. Claim 40 is rejected for depending from an indefinite claim or otherwise containing the same indefinite claim language.

Claim 41 recites the limitation "the travel of debris or fluid".  There is insufficient antecedent basis for this limitation in the claim.

Claim 42 recites “anti-rotation structures […] such that the inner surface of the grapple assembly may be milled without casing the grapple assembly to spin”. It is not clear what applicant intends to refer to with respect to the “anti-rotation structures”. While applicant is not confined to solely use terminology identical to that used in the specification, MPEP 2173(a)(I) instructs, “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.” In this case, when considered in light of the specification and the functional language which applicant has used to described the recited structure, it is not clear what applicant is referring to that has support in the original disclosure.  Claim 43 is rejected for depending from an indefinite claim or otherwise containing the same indefinite claim language.

Claim 43 recites “anti-rotation structures […]”. It is not clear what applicant intends to refer to with respect to the “anti-rotation structures”. While applicant is not confined to solely use terminology identical to that used in the specification, MPEP 2173(a)(I) instructs, “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.” In this case, when considered in light of the specification and the functional language which applicant has used to described the recited structure, it is not clear what applicant is referring to that has support in the original disclosure.  
Further it is not clear whether or not these intend to be the same or different ““anti-rotation structures […]” introduced in the parent claim. If they are the same, then they use the appropriate antecedent basis. If they intend to be different the examiner recommends assigning different terminology, supported by the original disclosure. 

Claim 44 recites the limitation "the travel of debris or fluid".  There is insufficient antecedent basis for this limitation in the claim.

Claim 45 recites “anti-rotation structures […] such that the inner surface of the grapple assembly may be milled without casing the grapple assembly to spin”. It is not clear what applicant intends to refer to with respect to the “anti-rotation structures”. While applicant is not confined to solely use terminology identical to that used in the specification, MPEP 2173(a)(I) instructs, “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.” In this case, when considered in light of the specification and the functional language which applicant has used to described the recited structure, it is not clear what applicant is referring to that has support in the original disclosure.  Claim 46 is rejected for depending from an indefinite claim or otherwise containing the same indefinite claim language.

Claim 46 recites “anti-rotation structures […]”. It is not clear what applicant intends to refer to with respect to the “anti-rotation structures”. While applicant is not confined to solely use terminology identical to that used in the specification, MPEP 2173(a)(I) instructs, “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.” In this case, when considered in light of the specification and the functional language which applicant has used to described the recited structure, it is not clear what applicant is referring to that has support in the original disclosure.  
Further it is not clear whether or not these intend to be the same or different ““anti-rotation structures […]” introduced in the parent claim. If they are the same, then they use the appropriate antecedent basis. If they intend to be different the examiner recommends assigning different terminology, supported by the original disclosure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28, 30, 32-33, 36-37, 39, and 41-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duhon (US 5775421 A).

Regarding claim 28, Duhon teaches a system for isolating a wellbore, comprising: 
a setting tool (Fig 7A-C, running tool 400) having an upper end (Fig 7A-7C, uphole end of 400), a lower end (Fig 7A-7C, downhole end of 400), and an outer diameter (Fig 7A-C, outer diameter of 400 as seen); 
a seal ball (Fig 7A-7C, ball 500); 
a shear pin (Fig 7A-7C, bolt 540, shears at 541) selectively connecting the lower end of the setting tool to the upper end of the seal ball (Fig 7A-7C, ball 500 is selectively connected to the running tool 40), wherein the shear pin is configured to break in response to a predetermined force (Fig 7A-7C, bolt 540 breaks when the stress at 541 exceeds predetermined stress); and 
a seal sub (Fig 7A-F, seal sub including 100, 320, 360, and 430) having a ball seat (Fig 7A-F, ball seal 438) and a gripping feature (Fig 7A-7F, feature 365), wherein at least a portion of the ball seat has an inner diameter that is larger than the outer diameter of the setting tool and that is smaller than an outer diameter of the seal ball (Fig 7A-7F, portion at downhole end of mouth 438 is larger than setting tool portion 420 while is smaller than the largest OD of the ball 500); 
wherein as the setting tool passes through the ball seat, the seal ball contacts the ball seat of the seal sub (Fig 7C, as the tool 400 is pulled, the ball 500 and ball seat 438 make contact), and the seal ball selectively connects with the gripping feature of the seal sub (Fig 7D, when the tool 400 is withdrawn, the ball 500 connect with gripping features 365), and wherein the predetermined force is applied to the setting tool and the shear pin to break the shear pin and leave the seal ball selectively connected to the seal sub (Fig 7D, when the pin 540 is broken, the ball 500 remains connected to the seal sub at 360).  

Regarding claim 30, Duhon further teaches wherein the seal sub further comprises: a grapple assembly that has the gripping feature (Fig 7A-F, grapple 360 has the gripping feature 365; for the purpose of examination of claim 31, this is construed as additionally comprising element 330), which is a ball catch lip (Fig 7D, gripping feature 365 is a lip which engages the ball, as seen), and the grapple assembly is selectively connected to an inner surface of a body of the seal sub (Fig 7D-F, grapple 360 as seen is selectively connected via 370; for the purpose of examination of claim 31, this selective connection occurs via shear element 340), wherein the grapple assembly-body connection is configured to break in response to a predetermined force (Fig 7F, connection 370 is breakable as seen; for the purpose of examination of claim 31, element 340 is breakable as a shear element).  

Regarding claim 32, Duhon teaches wherein the selective connection between the seal ball and the seal sub is configured to release in response to a pressure from an upper end of the wellbore and a pressure from a lower end of the wellbore, wherein the pressure from the upper end of the wellbore is more than the pressure from the lower end of the wellbore (Fig 7D-7F, connection 370 breaks when pressure is applied to ball 500, this must exceed downhole forces/pressure such that a net shearing force is applied to the selective connection 370).  

Regarding claim 33, Duhon further teaches wherein the grapple assembly further comprises at least one grapple spring positioned downhole of the ball seat and the gripping feature (Fig 7D-7F, finger portion of collet 364 is below the gripping feature/uphole elastomeric coating which directly contacts the ball and constitutes the gripping feature), wherein the at least one grapple spring is configured to prevent the seal ball from returning to the ball seat after the seal ball is dislodged from the ball seat and the gripping feature in response to a pressure from an upper end of the wellbore (Fig 7F, Column 8, lines 19-23, the grapple spring as defined has an open bore which permits the introduction of acid to dissolve the ball. In dissolving the ball, it would be prevented from returning uphole after it has been dislodged. The examiner acknowledges this broad interpretation, but, notes that applicant has chosen to recite the claim broadly using only functional language which compels the broad but reasonable interpretation. Additionally and/or alternative, the springs/fingers 364 are flexible and are capable of/configured to be further inserted into the lower bore of 100 to prevent the uphole return of the ball 500).  

Regarding claim 36, Duhon teaches a system for isolating a wellbore, comprising: 
a washpipe (Fig 7A-F, pipe 90); 
a ball setting tool (Fig 7A-F, tool 400) coupled to one end of the washpipe (Fig 7A-F, connected to downhole end of pipe 90); 
a seal ball coupled to the ball setting tool (Fig 7A-F, ball seal 500); and 
a seal sub (Fig 7A-F, seal sub including 100, 320, 360, and 430) having a ball seat (Fig 7A-F, ball seal 438) and a gripping feature (Fig 7A-7F, feature 365), wherein at least a portion of the ball seat has an inner diameter that is larger than an outer diameter of the ball setting tool and that is smaller than an outer diameter of the seal ball  (Fig 7A-7F, portion at downhole end of mouth 438 is larger than setting tool portion 420 while is smaller than the largest OD of the ball 500); 
wherein as the ball setting tool passes through the ball seat, the seal ball contacts the ball seat of the seal sub (Fig 7C, as the tool 400 is pulled, the ball 500 and ball seat 438 make contact), and the seal ball selectively connects with the gripping feature of the seal sub  (Fig 7D, when the tool 400 is withdrawn, the ball 500 connect with gripping features 365), wherein a predetermined force applied to the setting tool causes the seal ball to selectively connect to the seal sub (Fig 7D, when the pin 540 is broken, the ball 500 remains connected to the seal sub at 360).  

Regarding claim 37, Duhon further teaches wherein the seal sub further comprises: a grapple assembly that has the gripping feature  (Fig 7A-F, grapple 360 has the gripping feature 365), which is a ball catch lip  (Fig 7D, gripping feature 365 is a lip which engages the ball, as seen), and the grapple assembly is selectively connected to an inner surface of a body of the seal sub  (Fig 7D-F, grapple 360 as seen is selectively connected via 370), wherein the grapple assembly-body connection is configured to break in response to a predetermined force (Fig 7F, connection 370 is breakable as seen).

Regarding claim 39, Duhon further teaches a shear screw (Fig 7A-7C, bolt 540, shears at 541) between the seal ball and the ball setting tool (Fig 7A-7C, ball 500 is selectively connected to the running tool 40 via 540), wherein the predetermined force applied to the setting tool causes the shear screw of the seal ball-ball setting tool connection to break such that the ball setting tool is decoupled from the seal ball (Fig 7A-7C, bolt 540 breaks when the stress at 541 exceeds predetermined stress).  

Regarding claim 41, Duhon further teaches wherein the grapple assembly further comprises an outer surface with an outer diameter and central axis running parallel to the outer surface (Fig 7A-F, the grooves in between the fingers of the collet, not labelled, but clearly a part of 360), and wherein the outer surface comprises a plurality of grooves running parallel to the central axis that permit the travel of debris or fluid past the grapple assembly (Fig 7A-F, the grooves as define permit fluid through the grapple assembly).  

Regarding claim 42, Duhon further teaches wherein the grapple assembly further comprises an outer surface and an inner surface (Fig 7A-F, grapple assembly 360 has inner outer surface as seen), and wherein the outer surface of the grapple assembly further comprises one or more anti-rotation structures in communication with the seal sub such that the inner surface of the grapple assembly may be milled without causing the grapple assembly to spin with respect to the seal sub (Fig 7A-F, the grapple has a bore through its outer surface to permit pins 370 to be inserted and which would limit rotation during hypothetical milling, providing the milling force is less than the shear force).  

Regarding claim 43, Duhon further teaches wherein the seal sub further comprises a seal retaining nut assembly (Fig 7A-F, labelled in Fig 4, nut assembly 230), and wherein the seal retaining nut assembly further comprises one or more anti-rotation structures in communication with the outer surface of the grapple assembly (Fig 7A-7F, has threads/antirotation structures this prevents rotation in at least one direction when fully coupled, this is in operative communication with the tool as a hole, it may also communicate/receive some torque via the coupling shear pins 270).  

Regarding claim 44, Duhon further teaches wherein the grapple assembly further comprises an outer surface with an outer diameter and central axis running parallel to the outer surface  (Fig 7A-F, the grooves in between the fingers of the collet, not labelled, but clearly a part of 360), and wherein the outer surface comprises a plurality of grooves running parallel to the central axis that permit the travel of debris or fluid past the grapple assembly (Fig 7A-F, the grooves as define permit fluid through the grapple assembly).    

Regarding claim 45, Duhon further teaches wherein the grapple assembly further comprises an outer surface and an inner surface (Fig 7A-F, grapple assembly 360 has inner outer surface as seen), and wherein the outer surface of the grapple assembly further comprises one or more anti-rotation structures in communication with the seal sub such that the inner surface of the grapple assembly may be milled without causing the grapple assembly to spin with respect to the seal sub (Fig 7A-F, the grapple has a bore through its outer surface to permit pins 370 to be inserted and which would limit rotation during hypothetical milling, providing the milling force is less than the shear force).  

Regarding claim 46, Duhon further teaches wherein the seal sub further comprises a seal retaining nut assembly (Fig 7A-F, labelled in Fig 4, nut assembly 230), and wherein the seal retaining nut assembly further comprises one or more anti-rotation structures in communication with the outer surface of the grapple assembly (Fig 7A-7F, has threads/antirotation structures this prevents rotation in at least one direction when fully coupled, this is in operative communication with the tool as a hole, it may also communicate/receive some torque via the coupling shear pins 270).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Duhon (US 5775421 A), in view of Jamison (US 20150354300 A1).

Regarding claim 29, Duhon teaches wherein the seal sub further comprises: a seal assembly that has the ball seat (Fig 7A, seal assembly including 430, 330, and 320, this is a seal assembly by virtue of its engagement with o-ring seals seen which seal with the housing); and a seal retaining assembly that maintains the seal assembly and the ball seat in a predetermined longitudinal position in the seal sub (Fig 7A-7F, snap ring retains the seal assembly as defined in position within the seal sub housing portion 200).  
	While Duhon teaches the use of a snap ring (7A-F, snap ring 250), Duhon is silent on the seal retaining assembly being a nut. 
	Jamison teaches that a nut is a known alternative to a snap ring (Para 0026, cylinder nuts and threaded washers are snap ring alternatives). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Duhon by using a nut in lieu of a snap ring as disclosed by Jamison because they are known alternatives in the art both predictably useable as fastening means. 


Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duhon (US 5775421 A), in view of Sullivan (US 20170089159 A1)

Regarding claim 34, Duhon is silent on the recited ball catch sub. 
Sullivan teaches a ball catch sub positioned downhole of the seal sub  (Fig 9, ball catch is below release point of 0950), the ball catch sub comprising a primary channel (Fig 9, inner channel defined by bore of 0920), a ball catch lever (Fig 9, lever 0970), and a receiving volume that is in fluid communication with the primary channel (Fig 9, volume of fluid defined by lever 0970); and 
wherein in a first position the ball catch lever extends into the primary channel to direct the seal ball into the receiving volume (Fig 9, the ball catch lever extends into the primary channel as seen); 
wherein in a second position the ball catch lever is oriented substantially parallel to a longitudinal axis of the primary channel to contain the seal ball in the receiving volume (Fig 12, the ball catch lever may flex to a second position to receive the ball, the uphole end of the level is substantially parallel to the longitudinal axis of the channel).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Duhon by having the ball catch assembly as disclosed by Sullivan because it would provide a means for catching a seal ball, which might otherwise undesirably obstruct the bore further downhole and e.g. obstruct production, injection of fluids, etc.  

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duhon (US 5775421 A), in view of Richards (US 20150075780 A1).

Regarding claim 35, Duhon is silent on the recited bypass sub. 
Richards teaches a bypass sub positioned uphole of the seal sub (Para 0050, bypass sub is located above washpipe, like that disclosed by Duhon at the seal sub), the bypass sub having a primary channel and a bypass line in fluid communication with the primary channel (Fig 4A, primary bore as seen but unlabeled, bypass line 244 seen), wherein the bypass line extends from a first position to a second position along a longitudinal length of the primary channel to allow a pressure increase at the first position to transfer to the second position (Para 0051, Fig 4A, bypass has a primary channel defined by inner tubing, first position near 404, second position near 254, allows fluid and thus any pressure communicated to be flowed downhole).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Duhon by having the bypass sub as disclosed by Richards to enable the clean-out of multiple zones during gravel-packing or fracturing without multiple trips (Para 0004).  

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duhon (US 5775421 A).

Regarding claim 40, while Duhon the predetermined force to shear the shear screw of the seal ball-ball setting tool connection (Fig 7A-F, shear point 451) and the predetermined force to cause the grapple assembly to decouple from the seal sub (Fig 7A-F, elements 370 are shear elements), Duhon is not explicit on wherein the predetermined force to shear the shear screw of the seal ball-ball setting tool connection is larger than the predetermined force to cause the grapple assembly to decouple from the seal sub.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Duhon by having the predetermined force to shear the shear screw of the seal ball-ball setting tool connection is larger than the predetermined force to cause the grapple assembly to decouple from the seal sub because it would be "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The relative predetermined force of one relative to the other may be less than, equal to, or greater than and in all cases the device would perform predictably to shear. Additionally having the predetermined force to cause the grapple assembly to decouple from the seal sub at a lower force would be beneficial because it shears via hydraulic pressure and it would be undesirably to pressurize the entire wellbore tool which may inadvertently damage other components and/or require more robust burst tolerances which would increase tool costs. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-46 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10858905. Although the claims at issue are not identical, they are not patentably distinct from each other. U.S. Patent No. 10858905 is directed to the species as represented by Figure 13. As explicitly asserted by applicant in the response dated 6/24/22, “Species 2 and 3 are not distinct embodiments” (page 10). Because the claims are directed to non-distinct embodiments, the pending claims are rejected on the grounds of nonstatutory double patenting. 

Allowable Subject Matter
Claims 31 and 38-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The examiner additionally notes the double patent rejection presented above. 

The following is a statement of reasons for the indication of allowable subject matter:  
As discussed above, Duhon is the best available reference. While Duhon teaches a shear pin 370 connection the grapple assembly 360 to the sub housing, as seen in Figures 7A-F. Claims 31 and 38 reach require the connection to break “as the ball setting tool passes through the ball seat”. Shear pin 370 is broken based off of hydraulic pressure applied to the ball 500. It would not be obvious to have the recited functionality. Claims 39-40 depends from claim 38. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andrigo (US 9482073 B2) teaches a seat moveable between a first position and a second position, and a conversion element retained in the seat. The seat, in its first position, maintains the valve gate in its first open position. With the valve gate in the first open position, the convertible valve allows bi-directional fluid flow.
Kenyon (US 20120073827 A1) teaches a ball catching device has been invented that catches an actuator ball used in a wellbore to actuate a downhole tool. The device catches the ball downhole as it begins to flow back with fluids toward surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676